Title: [Monday August 5. 1776.]
From: Adams, John
To: 


      Monday August 5. 1776. Two Letters from General Washington; one from the Council of Virginia, with sundry Copies of Letters from North Carolina And South Carolina inclosed; one from E. Anderson; and sundry Resolutions passed by the Convention of Pennsylvania, were laid before Congress and read. Referred to the Board of War.
      The Board of War brought in a report; which was taken into consideration: whereupon
      Resolved, that the Commanders of all Ships of War, and armed Vessels in the Service of these States, or any of them, and all Letters of Marque and Privateers, be permitted to inlist into Service on board the said Ships and Vessels, any Seaman who may be taken on board any of the Ships and Vessels of our Ennemies, and that no such Seamen be intitled to receive the Wages due to them, out of the said Prizes, but such as will so inlist and that all other Seamen so taken, be held as prisoners of War, and exchanged for others taken by the Enemy, whether on board Vessels of War, or Merchantmen, as there may be Opportunity.
      That Lieutenant Colonel Rufus Putnam be appointed an Engineer with the Rank of Colonel and pay of sixty dollars a month.
      A Petition from Commodore Hopkins, for a hearing &c.
      Ordered that the Board of War furnish the Committee of Treasury, with the names of the British Officers and other Prisoners, who are entitled to the Allowance made by Congress of two dollars a Week, with the times of their Captivity and the places where they are quartered.
      
      Resolved that the Pay of an Assistant Clerk to the Board of War be 266 dollars and two thirds a Year.
      A Petition from Lewis de Linkensdorf, referred to the Board of War.
     